Citation Nr: 0213917	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of an old fracture of the right fibula with 
right ankle disability manifested by limitation of motion and 
arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from September 1981 to October 
1988.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for residuals of an old fracture of right 
fibula with right ankle disability and assigned an evaluation 
of 10 percent, effective March 15, 2000.

The veteran presented oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
August 2001, a transcript of which has been associated with 
the claims file.

In November 2001, the Board remanded this matter for further 
consideration of the newly enacted Veterans Claims Assistance 
Act (VCAA).  Subsequent to this remand, additional evidence 
was obtained.  

In a July 2002 rating decision the RO awarded a 20 percent 
initial evaluation for the right ankle disorder, which it now 
evaluated under the criteria for arthritis, based on review 
of the recently submitted evidence showing arthritis as a 
residual of the service connected injury.  The veteran 
continued to disagree with this decision.  

The case has been returned to the Board for appellate review.

The veteran is noted to have raised a claim for service 
connection for a right leg pain condition as secondary to his 
service connected right ankle disability.  As this issue is 
not inextricably intertwined with the issue on appeal, and 
has not otherwise been procedurally prepared and certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Residuals of an old fracture of the right fibula with 
right ankle disability with arthritis are manifested by 
swelling, pain and limitation of motion, consistent with 
moderate disability, but with no evidence of ankylosis or of 
malunion of the tibia and fibula that would more closely 
resemble a marked ankle disability, or additional functional 
loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an initial  rating in excess of 20 percent 
for residuals of an old fracture of the right fibula with 
right ankle disability manifested by limitation of motion and 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5262, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
for a fractured right distal tibia/fibula in September 1986, 
in which he was placed in a cast and put on physical profile.  
By follow up in October 1987, he was noted to have been on 
physical therapy profile for the past ten months and could 
not run a quarter mile run.  He had full active range of 
motion, no tenderness and slight lateral laxity.  He was 
advised to continue exercises prescribed by physical therapy.

Private medical records include April 2000 roentgenologic 
findings of a fracture of the distal one-third shaft of the 
fibula, which had healed satisfactorily.  It was noted there 
may have been a previous injury of the lateral malleolus of 
the fibula.  The tibia was intact.  The ankle mortise joint 
was narrow and there were probably osteoarthritic changes 
present.  The talus and calculus were normal.  

A July 2000 private record noted the history of a broken 
ankle in 1985, with complaints of continued pain in the right 
ankle, with complaints that the veteran could hardly walk 
without pain.  He was currently on no anti-inflammatory 
medications and asked the physician to write a note advising 
him to avoid running.  On examination the veteran generally 
appeared well, with no swelling noted in the right ankle, 
although tenderness was present, which was more pronounced 
medially.  X rays on the last visit showed an old fibular 
fracture and marked osteoarthritis.  The assessment was 
osteoarthritis of the ankle from old injury.  The physician 
also wrote a note recommending that the veteran avoid running 
and also gave him samples of Celebrex along with a 
prescription.  He was to call for an ortho referral if not 
improved within one week.  

The report of an August 2000 VA examination revealed a 
history given of the right ankle fracture, which was 
described as a compound fracture, treated with casting and no 
surgery.  His complaints were of continued chronic ankle pain 
and swelling which progressively worsened with time.  Weight 
bearing was generally painful, particularly extended periods 
of weight bearing.  He also described morning pain and 
stiffness, and stiffness after prolonged sitting.  His 
present medication was Celebrex, which was of some benefit.  
He was employed as a police officer.

Physical examination revealed him to be 5 feet 8 inches tall 
and weigh 280 pounds.  He walked with a trace of a limp on 
the right side.  There was some swelling and enlargement of 
the right ankle region.  There was tenderness to palpation 
about the ankle, greater on the lateral than the medial 
aspect.  He had good subtalar motion.  On range of motion he 
lacked 5 degrees of ankle dorsiflexion from neutral with the 
knee fully extended.  


With the knee flexed to 90 degrees plantar flexion he had 
ankle dorsiflexion to neutral.  He had 40 degrees of plantar 
flexion in the ankle.  There was some pain on range of motion 
testing.  For comparative purposes, the left ankle was noted 
to have 10 degrees dorsiflexion and 40 degrees plantar 
flexion with the knee in full extension.  He performed a 
satisfactory heel toe walk although this caused right ankle 
pain.  He was able to squat and arise with some degree of 
pain.  

X-rays were not obtained, although he brought in a copy of an 
X-ray done in April 2000.  This was noted to describe the 
fracture of the distal third of the shaft of the fibula, 
which healed satisfactorily and a possible previous injury of 
the lateral malleolus of the fibula.  The tibia was intact.  
The ankle mortise joint was narrow and there were probably 
osteoarthritic changes present.  The talus and calculus were 
normal.  The impression was residuals of old fracture without 
(sic) posttraumatic arthritis.  

The examiner opined regarding DeLuca factors that the veteran 
had some range of motion testing as noted as well as 
limitation of motion as described.  Certainly the pain would 
further limit functional ability during flare ups or with 
increased use.  It was not feasible to attempt to express any 
of these in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  

The July 2001 examination was conducted by the same examiner 
who had done the August 2000 examination.  The examiner noted 
that a typographical error existed in the previous 
examination's report; this was in the impression portion, 
which was typed as "residuals of old fracture, right ankle 
and fibula without posttraumatic arthritis."  The examiner 
noted that this should have read "residuals of old fracture, 
right ankle and fibula with posttraumatic arthritis."  


The veteran's current complaints were essentially unchanged.  
He described chronic pain with swelling that continued to 
worsen.  Weight bearing was again generally painful, 
particularly extended periods of weight bearing.  He again 
described morning pain and stiffness and stiffness after 
prolonged sitting.  He indicated that it aggravated his ankle 
to be getting into and out of his squad car while working as 
a policeman, and also said that a doctor had given him a 
letter stating that he could no longer run. 

On physical examination he was 5 feet 9 inches tall and 
weighed 280 pounds.  He moved about slowly, but otherwise had 
a satisfactory gait pattern.  There was some swelling and 
enlargement about the right ankle.  He had some lateral 
tenderness and spurring noted.  On range of motion testing, 
he ankle dorsiflexed to neutral with the knee fully extended.  
With the knee flexed to 90 degrees plantar flexion he had 5 
degrees of ankle dorsiflexion.  He had 40 degrees of plantar 
flexion in the right ankle.  

There was some pain on range of motion testing.  For 
comparative purposes, the left ankle was noted to have 10 
degrees dorsiflexion with the knee in full extension and 20 
degrees plantar flexion with the knee flexed to 90 degrees.  
He had 50 degrees of plantar flexion in the left ankle.  He 
performed a satisfactory heel toe walk although this caused 
increased ankle pain.  He was able to squat and arise.  X-
rays of the right ankle were obtained.  The impression 
rendered was residuals of old right ankle and fibular 
fracture with posttraumatic arthritis and chronic 
instability.  

The examiner again opined regarding DeLuca factors that the 
veteran had some range of motion testing as noted as well as 
limitation of motion as described.  Certainly the pain would 
further limit functional ability during flare ups or with 
increased use.  It was not feasible to attempt to express any 
of these in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  


An X-ray dated in July 2001 reveals an impression of old, 
healed post traumatic and degenerative changes of the ankle 
noted.  Private clinical records from July 2001 reveal 
complaints of continued problems with the right ankle and new 
complaints involving the right knee.  

The ankle had some soft tissue puffiness and some clicking.  
The ankle X-ray was said to show evidence of old fracture and 
lots of calcifications.  The impression was old ankle 
fracture with calcifications and he was referred to 
orthopedics.

The report of a July 2001 orthopedic progress note reflects a 
history of the right ankle hurting with day to day walking, 
although the veteran was restricted from running.  He had 
tried Celebrex and that hadn't worked.  On physical 
examination, the ankle had some evidence of some swelling.  
He had more pain actually with inversion and eversion than 
with plantar flexion/dorsiflexion, but did have pain in all 
distributions.  He had normal motion and no evidence of 
instability.  He had 2+ pulses.  

X rays of the ankles showed the old fracture and at the 
fibular area he had a moderately severe amount of changes of 
arthritis and looked like his talus was shortened.  The 
diagnosis was osteoarthritis of the ankle, post traumatic.  
Recommendations were to try gel pads to cushion and also 
ankle air cast to decrease inversion/eversion problems.  He 
was noted to be working.

During his hearing before the undersigned in August 2001, the 
veteran testified that he had received treatment for his 
service-connected disability via his private physician one 
month prior to his hearing.  He testified that his regular 
treating physician follows him up every so often to refill 
prescriptions.  He acknowledged that he was not receiving any 
current treatment for his right ankle.  Regarding his 
symptoms, he testified that he was unable to run and 
indicated that he could barely walk on his right leg.  He 
testified that he wore an orthopedic brace for stability.  He 
testified that he worked 40 hours a day as a police officer, 
and lost up to eight hours a month for his ankle disability.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria. 38 
U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue. See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability is not limited to that reflecting the then current 
severity of the disorder.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (CAVC) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. Fenderson 
at 126-28.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  



Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

Arthritis that is due to trauma, substantiated by 
radiological findings, is rated as degenerative arthritis. 38 
C.F.R. 4.71a, Diagnostic Code 5010 (2001).  Arthritis, 
degenerative (hypertrophic or osteoarthritis):  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1): The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion. 
Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive. Diagnostic Code 5003.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows ankle 
dorsiflexion ranging from 0 to 20 degrees and plantar flexion 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.


A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent. 38 C.F.R. § 4.71a; Diagnostic Code 5262.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent. Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent. 
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent. Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent. Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent. Diagnostic Code 
5274.

The ratings for shortening of bones of the lower extremity 
are the following: Over 4 inches (10.2 cms.) 60 percent. 
3\1/2 to 4 inches (8.9 cms. to 10.2 cms.), 50 percent. 3 to 
3\1/2 inches (7.6 cms. to 8.9 cms.) 40 percent. 2\1/2\ to 3 
inches (6.4 cms. to 7.6 cms.) 30 percent. 2 to 2\1/2\ inches 
(5.1 cms. to 6.4 cms.) 20 percent. 1\1/4\ to 2 inches (3.2 
cms. to 5.1 cms.) 10 percent.  Note: Measure both lower 
extremities from anterior superior spine of the ilium to the 
internal malleolus of the tibia.  Not to be combined with 
other ratings for fracture or faulty union in the same 
extremity. Diagnostic Code 5275.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing entitlement to a rating increase exists, or was 
brought to the attention of the RO or the Board but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim by virtue of rating 
decisions, a statement of the case, and other pertinent 
correspondence, in particular the supplemental statement of 
the case, that discussed the evidence considered since the 
initial decision on appeal, and requests for assistance in 
development of evidence to support his claim.  Further, he 
received comprehensive VA examinations that collectively 
include substantial information that will permit an informed 
determination of the claim for increase. 

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  He 
attended a personal hearing held before this Board member 
where he provided testimony in which he stated that he was 
not receiving any current treatment at either a VA or private 
facility for his right ankle.  He did advise the VA of recent 
private treatment, the records of which are currently 
associated with the claims file.  It is clear from the record 
that the RO's communications with the veteran in the 
aggregate have advised him to submit evidence in support of 
his claim.  He has been advised of what evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board did in 
fact notify the veteran of this new law in its November 2001 
remand action.  As the Board noted earlier, the RO has in 
fact complied with the new law in fully executing the 
required duties to notify and to assist in the development of 
the claim.  The Board finds no prejudice to the veteran in 
proceeding with this case because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of this new law.  Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2002)); 
66 Fed. Reg. 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the veteran has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  


Initial Increased Evaluation

Regarding the impairment of the tibia and fibula, the Board 
notes initially that the record does not show nonunion of the 
fractures which is the essential element for consideration of 
a 40 percent rating under Diagnostic Code 5262.  Further, no 
examiner reported ankylosis of the right ankle to permit the 
application of Diagnostic Code 5270.  Nor does the record 
show any objective assessment that suggests loss of use of 
the foot which could allow for a 40 percent rating.  See 
Diagnostic Code 5167.



Limitation of motion criteria under Diagnostic Code 5271 
overall do not warrant a higher evaluation with consideration 
given to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  The examiner adequately discussed these factors in 
2000 and 2001.  The examiner in both the 2000 and 2001 
examinations noted that there was some pain on motion, but 
also concluded that there was no way to quantify this pain in 
terms of additional loss of motion.  The veteran is already 
receiving the maximum allowable evaluation for limitation of 
motion and the additional pain on motion is not shown to 
warrant a higher evaluation even with consideration of 
38 C.F.R. § 4.40, 4.45 and 4.59.   

The criteria for a 30 percent rating under DC 5262 are not 
more nearly approximated since there is only evidence of a 
moderate right ankle disability manifested by pain, swelling, 
limitation of motion and no definite instability.  No 
examiner has reported ankylosis of the ankle, thereby 
precluding an evaluation under diagnostic code 5270.  
Furthermore, although a private orthopedic record from July 
2001 suggested that there appeared to be some possible 
shortening of the talus, such shortening appears to be 
negligible.  The VA examination performed in the same month 
described the talus as "normal" in appearance, indicating 
there is no shortening that would warrant a higher evaluation 
under DC 5275.  

In this case all of the probative evidence does not compel 
the conclusion that a specified higher rating is mandated.  
The facts and circumstances of this case provide no basis for 
assignment of "staged ratings".  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Under Secretary for 
Benefits or the Director for review.  Thus there is no 
prejudice by a ruling on this phase of the claim for 
increase. VAOPGCPREC 6-96.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  The Board does not find the veteran's disability 
picture regarding the right lower extremity disability to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board will note that there is no evidence 
that the veteran's right ankle disability has been shown to 
markedly interfere with employment, or to have required 
frequent inpatient care.  

Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER


Entitlement to an initial rating in excess of 20 percent for 
residuals of fracture, right fibula with right ankle 
disability manifested by limitation of motion and arthritis 
is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

